 In the Matterof THE NILESFIREBRICK COMPANYandUNITED BRICKWORKERSL. I. U. No. 198 (C. I.0.)Case No. R-2013.-Decided September10, 1040Jurisdiction:firebrick manufacturing industryInvestigation and Certification of Representatives:existence of question : re-fusal to accord recognition to union ; election necessary.Unit Appropriate for CollectiveBargaining:production and maintenance em- -ployees, including janitors but excluding supervisory and clerical employees,millpolice, watchmen, and timekeepers.Mr. Paul Z. HodgeandMr. George W. Secrest,ofWarren, Ohio, forthe Company.Mr. Jacob Clayman,of Niles, Ohio, for the Union.Mr. D. M. Byrd, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn Julie 14, 1940, United Brick Workers L. I. U., No. 198 (C. I. 0.)herein called the Union, filed with the Regional Director for the EighthRegion (Cleveland, Ohio) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Niles Fire Brick Company, Niles, Ohio, herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On August 14, 1940, the NationalLabor Relations- Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On August 15, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to the notice a hearing was held on August 21, 1940, at Niles,Ohio, before Harry L. Lodish, the Trial Examiner duly designated by27 N. L. R. B., No. 39.171 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board.The Company and the Union were represented by counseland participated in the hearing.Full opportunity to be heard, to ex-amine and cross-examinewitnesses, and to introduce evidence bearingupon the'issues was afforded all parties.During the course of the hear-ing the Trial Examiner made several rulings upon motions and objec-tions to the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.During the hearing theCompany made a motion to dismiss the proceedings.The Trial Exam-iner reserved ruling on the motion for the Board.'The motion ishereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF TILE COMPANYThe Company is an Ohio corporation engaged in the manufacture,sale,and distribution of refractories, particularly firebrick.TheCompany's office and plant are located at Niles, Ohio, which is onlya few miles from the boundary line between Ohio and Pennsylvania.The Company operates clay mines in both Ohio and Pennsylvania.The principal raw material's used in the manufacture of its productare flint, fire clay, plaster clay; silica gravel, and lime.The Com-pany uses coal for the purpose of firing its furnaces.During aperiod of 12 months the Company spent approximately $275,000 inthe purchase of such raw materials including coal. Sixty per centof these materials, including coal, purchased by the Company areshipped to its plant from points outside Ohio.Coal, which repre-sents 25 per cent of the Company's total purchases, is purchased froma company in Ohio, but is sent to the Company from such company'smines in "Pennsylvania.The total sales of the Company's productsduring a period of 12 months annou rated to approximately $600,000,of which 10 per cent represents shipments to points outside Ohio.II.THE ORGANIZATION INVOLVEDUnited Brick Workers L. I. U. No. 198, is a labor organizationaffiliated with the Congress of Industrial Organizations. It admitsto membership employees of the Company.3Tho motion was apparently directed to a petition filed by the Union in which it waserroneously designated as affiliated with the A F of LThe Union thereafter filed a cor-rected petition.The Order Directing Investigation and Hearing erroneously designated theaffiliation of the Union as the American Federation of Labor. That order was supplantedby one on August 16, 1940,correctly designating the Union's affiliation with the Congressof Industrial Organizations. THE NILES FIREBRICK COMPANY173III. THE QUESTION CONCERNING REPRESENTATIONOn June 1, 1940, representatives of the Union requested the Com-pany for recognition as the sole collective bargaining agency foremployees of the Company within an appropriate unit.Companyofficials,however, reserved decision until a subsequent conferenceon June 8, 1940, when such recognition of the Union was denied.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section- 1 above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITDuring the hearing the parties stipulated that all production andmaintenance employees, excluding supervisory and clerical employees,mill police, watchmen, and timekeepers constitute an appropriatebargaining unit. In addition to the exclusions thus stipulated,, theUnion would exclude janitors.The only janitor now employed, NickFusco, is eligible for membership in the Union, however, and janitorswere not excluded from the unit found appropriate in a previousdecision involving the same parties.'We shall include janitors withinthe appropriate unit.We find that all the Company's production and maintenance em-ployees, including janitors but excluding supervisory and clericalemployees, mill police, watchmen, and timekeepers, constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining and oth-erwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESDuring the hearing a statement of the Regional Director concerningthe Union's claims for representation was introduced in evidence.TheRegional Director reported therein that the Union had submitted to,The Niles Fite Brick CompanyandUnite'lB77c1Wor/ersL I U No198, 18 N LR. I B. 883. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim 247 cards of which 134 have signatures of employees in the appro,priate unit as of June 15, 1940, authorizing the Union to representthem for 'the purposes, of collective bargaining. , It was estimated atthe hearing that the appropriate unit contained approximately' 197employees.We find that the question concerning representation whichhas arisen can best be resolved by an election among the employeesin the appropriate unit to determine their desires with regard torepresentation.In accordance with our usual practice, we shall direct that employeesof the Company within the appropriate unit hereinbefore described,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who, asof such period, were ill, on vacation, or temporarily laid off, but ex-cluding those who have since quit or been discharged for cause, shallbe eligible to vote in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Niles Fire Brick Company, Niles, Ohio,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.All the Company's production and maintenance employees, in-eluding janitors, 'but excluding supervisory and, clerical employees,mill police, watchmen, and timekeepers, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, A amended, it is herebyDIRECTED that, as-part of 'the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Niles Fire Brick Company, Niles, Ohio, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Eighth Region, acting inthis matter as agent of the National Labor Relations Board and sub-ject to Article III, Section 9, of said Rules and Regulations, amongall production and maintenance employees of the Company who were THE NILES FIRE BRICKCOMPANY175employed during the pay-roll period immediately preceding the dateof this Direction, including janitors and employees who did not workduring such pay-roll period because they were ill, on vacation, ortemporarily laid off, but excluding supervisory and clerical employees,mill police, watchmen, and timekeepers, and employees who have sincequit or been discharged for cause to determine whether or not theydesire to be represented by United Brick Workers L. I. U. No. 198(C. I. 0.) for the purposes of collective bargaining.